[logo.jpg]





February 9, 2016
PERSONAL & CONFIDENTIAL
George B. Holmes
10416 Milky Way Drive
Austin, TX 78730




Re:    Employment Terms
Dear George:
I am pleased to extend this formal offer of full-time employment to join
Resonant Inc. (“Resonant” or the “Company”) as President and Chief Commercial
Officer. Your duties will consist primarily of Sales, Marketing, Public
Relations, Investor Relations and General and Administrative activities, but
they may also include other assignments consistent with your talents. This is a
key position reporting directly to myself, Terry Lingren, Chief Executive
Officer. In addition, you will be appointed to serve as a member of the
Company’s Board of Directors (the “Board”) as soon as practicable following your
start date, and you will be nominated by the Board for reelection as a director
at the 2016 annual stockholders’ meeting. You agree to resign as a director as
soon as practicable following the date you are no longer serving as an executive
officer of the Company. I’m excited to have you joining us! This letter sets out
the terms and conditions of your employment with Resonant.
Your first day of employment will be February 29, 2016. We will pay you a base
salary at an annualized rate of $295,000.00. Your base salary is payable in
accordance with our regular payroll schedule which is currently every two weeks.
You will participate in the executive bonus plan, which is payable at the sole
discretion of our Board in accordance with the terms of the executive bonus
plan, if any.
You will be entitled to paid vacation in accordance with our vacation policy as
generally applicable to all employees. You may take your vacation at times
mutually acceptable to you and the Company. In this regard, we would appreciate
as much advance warning of your vacations as reasonably possible so that your
duties can be covered by others in your absence. You also will be entitled to
our normal paid holidays (typically not fewer than ten (10) days per year).
Your place of employment will be based out of your Austin, Texas, office. Due to
the nature of your responsibilities, you may need to travel weekly on the
Company’s behalf and if necessary, you should spend a minimum of one week per
month at the Company’s headquarters in Santa Barbara. You will be required to
devote all of your business time, energy, skill, and efforts to faithfully and
diligently further the business interests of the Company, except as agreed to by
the Company in writing in advance.






--------------------------------------------------------------------------------

[logo.jpg]



You will be entitled to participate in all of our employee benefit plans. These
include, among other things, group health insurance and a 401K plan. We match
100% of contributions under our 401K plan up to a maximum of 5% of your base
salary. Please note that, as with all companies, we reserve the right to change
our employee benefit plans from time to time.
Subject to approval from our Board, we will grant you (i) a restricted stock
unit award (the “RSU”) for 216,000 shares of our common stock (the “Initial
Shares”), which represents three percent (3%) of the company’s outstanding
shares at the time of the grant plus (ii) at the consummation of the Company’s
next equity or equity-linked financing in which we raise at least $2 to $5
million, if your RSU award represents less than three percent (3%) of the
Company’s outstanding shares, the Company will issue you a second RSU award (the
“Additional Shares”), the number of shares of our common stock such that the two
RSU awards combined represent three percent (3%) of the Company’s outstanding
shares. The second RSU award will be granted to you as an “inducement” award
that is exempt from shareholder approval rules of the Nasdaq Stock Market, and
will be subject to your execution of our standard equity award agreement. The
second RSU award is also subject to “vesting” which means that you must be
employed by us (or otherwise still rendering services to us) on the applicable
vesting date. The Initial Shares will vest according to the following schedule:
•
27,000 of the Initial Shares vesting on the date of the grant;

•
27,000 of the Initial Shares vesting on first business day of each of the next
three calendar quarters (total vesting of 81,000 of the Initial Shares); and

•
9,000 of the Initial Shares vesting on first business day of each subsequent
calendar quarter until fully vested.

The initial 108,000 of the Initial Shares will accelerate and be fully vested
upon signing of a contract with a major (top five) mobile phone manufacturer or
with a tier one module manufacturer (Skyworks, Avago, or Qorvo). The contract
must have a minimum value to Resonant of $20 million over two years. The
remaining 108,000 of the Initial Shares will continue to vest as defined above.
The Additional Shares will vest according to the following schedule:
•
12.5% of the Additional Shares vesting on the date of consummation of the equity
financing;

•
12.5% of the Additional Shares vesting on first business day of each of the next
three calendar quarters following consummation of the equity financing; and

•
4.2% of the Additional Shares vesting on first business day of each subsequent
calendar quarter until fully vested.

In addition to the above, we are also offering you a sign-on bonus of $100,000
(less all required tax withholdings and other applicable deductions), payable no
later than the first pay period payment date following your Start Date. You
agree to repay this bonus in full if you voluntarily terminate (other than for
good reason as defined in the Change in Control Agreement) your employment with
the Company prior to the first anniversary of your Start Date. This sign-on
bonus amount will be subtracted from the amount of any annual or other bonus to
which you may




--------------------------------------------------------------------------------

[logo.jpg]

be entitled for the 2016 calendar year. For clarity, if your sign-on bonus
exceeds the amount of any annual or other bonus you earn for the 2016 calendar
year, you will not be required to refund the excess amount unless you
voluntarily terminate your employment with the Company (other than for good
reason) prior to the first anniversary of your Start Date.
The Company will present an Earn-Up plan to our Board of Directors’ Compensation
Committee for consideration and approval, which approval won’t be unreasonably
withheld as the Company intends to have an Earn-Up plan for its executive staff.
If approved by the Compensation Committee, we anticipate placing this plan on
our next annual proxy for shareholder approval. The plan proposes paying certain
members of the executive staff predetermined numbers of shares which will be
granted quarterly based on achieving certain stock price targets. The details
are still to be determined, but you will be directly involved in the plan’s
formulation.
Your employment will be on an at-will basis. This means that you will have the
right to terminate your employment at any time with or without cause or notice,
and the Company will reserve for itself an equal right. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company. Upon any termination of your
employment, you will be entitled to receive:
•
Any base salary earned but unpaid as of your termination or resignation date;

•
Payment in lieu of any vacation accrued but unused as of the date of your
termination or resignation;

•
Any business expenses incurred but not reimbursed (in accordance with Company
policy) as of your termination or resignation date; and

•
Any amounts or benefits under any Company compensation, incentive, severance,
change in control or benefit plans due and owing and/or vested but not paid as
of your termination or resignation date (according to the payment provisions of
such plans).

Your employment is conditioned on your signing and returning the enclosed copies
of our standard Employee Invention, Confidentiality and Non-Solicitation
Agreement (the “Invention Agreement”) and Mutual Agreement to Arbitrate Claims
(the “Arbitration Agreement”). This Letter, the Invention Agreement and the
Arbitration Agreement, as well as the Severance and Change in Control Agreement,
equity incentive plan agreements, bonus agreements, the aAgave Solutions Consent
to be signed by me and any other agreements referred to in this offer letter
including agreements that will be drafted after you begin employment, will
together form the entire agreement with respect to the subject matter hereof and
thereof, and these agreements together supersede all prior understandings and
agreements, whether written or oral, with respect to such matters. The terms of
your employment may only be changed by written agreement, although the Company
may from time to time, in its sole discretion, adjust the benefits provided to
you and its other employees.
This employment letter is valid for ten (10) business days and will expire if we
have not received by that date signed copies of this letter, the Invention
Agreement and the Arbitration Agreement.
We look forward to working with you!




--------------------------------------------------------------------------------

[logo.jpg]

Regards,
 
Regards,
 
 
 
/s/ Terry Lingren
 
 
 
Terry Lingren, CEO

ACCEPTED AND AGREED:
/s/ George B. Holmes
 
 
 
George B. Holmes
 



Enclosures (Invention Agreement, aAgave Solutions Consent and Arbitration
Agreement)
cc:
John Philpott, CFO
 
Barb Harlow, Director of Administration
 
Lisa Wolf, Controller





--------------------------------------------------------------------------------

[logo.jpg]



aAgave Solutions Consent


George B. Holmes represents that he is a Founder and Partner at aAgave Solutions
and will from time to time provide consulting and advisory services to third
parties through this entity during his employment with Resonant, which services
will be in fields unrelated to the development of radio-frequency filter
designs.
The Company hereby provides its approval and consent to my continued involvement
in these activities during my employment with Resonant so long as such services
do not conflict with the business with Resonant in normal business hours,
without prior written approval.
ACKNOWLEDGED AND AGREED:
/s/ Terry Lingren
 
 
 
 
 
Terry Lingren, CEO
 





